Exhibit 10.9

 

EXECUTION COPY

 

JOINT AND SEVERAL COMPLETION GUARANTY

 

THIS JOINT AND SEVERAL COMPLETION GUARANTY (this “Guaranty”), dated as of
February 3, 2012, is made on a joint and several basis by TEACHERS VILLAGE
SCHOOL QALICB URBAN RENEWAL, LLC, a New Jersey limited liability company having
an address at c/o RBH Group, 89 Market Street, 8th Floor, Newark, New Jersey
07102 (the “Borrower”), and RBH-TRB NEWARK HOLDINGS, LLC, a New York limited
liability company, having an address at c/o RBH Group, 89 Market Street,
8th Floor, Newark, New Jersey 07102 (“RBH”, and together with Borrower, the
“Guarantors” and each a “Guarantor”), to TD BANK, N.A., national banking
association having an address at 317 Madison Avenue, 2nd Floor, New York, New
York 10017, acting in its capacity as administrative agent (the “Administrative
Agent”); GATEWAY SUB-CDE I, LLC, a New Jersey limited liability company, having
an address of c/o Gateway CDE LLC, 2 Gateway Center, 5th Floor, Newark, New
Jersey 07102 (“Gateway Lender”); and NJCC CDE ESSEX LLC, a New Jersey limited
liability company having an address at c/o New Jersey Community Capital, 108
Church Street, 3rd Floor, New Brunswick, NJ 08901 (“NJCC Lender”) and together
with Gateway Lender, the “Lenders” and each a “Lender”).

 

WHEREAS, NJCC Lender has agreed to make a loan in the original aggregate
principal amount of up to Nine Million Seven Hundred Thousand and No/100 Dollars
($9,700,000.00) (collectively, the “NJCC Loan”) to Borrower, which NJCC Loan
will be evidenced by the Loan A-1 Note, Loan A-2 Note, Loan B-1 Note, Loan B-2
Note, Loan C-1 Note, Loan C-2 Note, Loan D-1 Note, and Loan D-2 Note, which will
be secured by the Mortgage; and Gateway Lender has agreed to make a loan in the
original aggregate principal amount of up to Fifty Million and No/100 Dollars
($50,000,000.00) (collectively, the “Gateway Loan”, and together with the NJCC
Loan, the “Loan”) to Borrower, which Gateway Loan will be evidenced by the Loan
A-3 Note, Loan A-4 Note, Loan B-3 Note, Loan B-4 Note, Loan C-3 Note, Loan C-4
Note, Loan D-3 Note, and Loan D-4 Note, which will also be secured by the
Mortgage; and each of the Loans shall be advanced pursuant to the terms and
provisions of the Loan Agreement (all as described and defined in Exhibit A
attached hereto), and will be used to finance the costs of Borrower’s
acquisition of its leasehold interest in the Premises and the construction of
the Improvements (all as described and defined in Exhibit A attached hereto);

 

WHEREAS, the Lenders are willing to make the Loan to the Borrower only if the
Guarantors execute and deliver this Guaranty; and

 

WHEREAS, the Guarantors will derive benefit from the making of the Loan;

 

NOW, THEREFORE, in consideration of the recitals set forth above and other good
and valuable consideration, the receipt and legal sufficiency of which are
hereby acknowledged, and to induce the Lenders to make the Loan, the Guarantors
hereby acknowledge, agree and confirm that all of the above recitals are true,
correct and complete and hereby agree with the Administrative Agent on behalf of
itself and the Lenders as follows:

 

1.                                      The provisions of the Loan Agreement and
the other documents executed in connection with the Loan (collectively, the
“Loan Documents”) are hereby incorporated herein and made a part of this
Guaranty with the same force and effect as if fully set forth herein;

 

--------------------------------------------------------------------------------


 

provided, however, that the exculpation provisions relieving the Borrower from
personal liability for payment of the Loan or any other obligations under the
Loan Documents shall not in any manner affect or limit the liability of the
Guarantors arising hereunder.  All terms not defined herein but defined in the
Loan Agreement and used herein shall have the meanings assigned to them therein.

 

2.                                      The Guarantors, jointly and severally,
absolutely, irrevocably and unconditionally guaranty to Administrative Agent and
the Lenders, together and individually, that:

 

(a)                                 the Borrower shall construct, equip and
complete the construction of the Improvements pursuant to the terms of the
General Contracts, as the same may be modified in accordance with the provisions
of the Loan Agreement and with payment and disbursements therefor made in
accordance with the provisions of the Loan Agreement and shall pay all costs and
expenses incurred in connection therewith, including, but not limited to, any
Shortfall Amount (as such term is defined in the Loan Agreement);

 

(b)                                 the Borrower shall cause the completion of
the construction of alterations, fixtures or other work to meet the requirements
of any tenant, subtenant or other occupant of the Improvements, in accordance
with the Plans, and shall pay all costs and expenses incurred in connection
therewith, limited, however, to alterations, fixtures and other work agreed to
be done by the Borrower at the Borrower’s sole cost and expense pursuant to the
provisions of any lease, sublease or other occupancy agreement now or hereafter
entered into by the Borrower with respect to Improvements to be occupied by such
tenant, subtenant or other occupant; and

 

(c)                                  the Guarantors shall remove within thirty
(30) days (by bonding or as otherwise approved by the Administrative Agent) any
lien caused by the Borrower’s failure to comply with the provisions of the Loan
Agreement or arising from the completion of the construction of the Improvements
(including, without limitation, alterations, fixtures or work referred to in
clause (b) of this section) whether equal or prior in lien or other priority or
subordinate to the lien of the Mortgage and irrespective of whether the
validity, priority or enforceability thereof has been adjudicated by a court of
competent jurisdiction or otherwise.

 

The Guarantors covenant and agree that if the Borrower shall fail to perform any
of the above, the Guarantors shall, at the request of the Administrative Agent
on behalf of any or both Lenders, do any and all of the foregoing.

 

3.                                      If the Borrower and/or the Guarantors do
not take and complete the actions specified in clauses (a), (b) and (c) of
Section 2 of this Guaranty (collectively, the “Work”) on or before the time such
matters are to be done by the Borrower in accordance with the provisions of the
Loan Agreement after any applicable grace and cure periods under the Loan
Agreement, and written notice thereof is sent by the Administrative Agent to the
Guarantors, the Guarantors shall reimburse the Administrative Agent and/or any
and each Lender, as may be applicable, within ten (10) days upon demand, for all
costs and expenses (including, but not limited to, attorneys’ fees and
disbursements of Administrative Agent’s and/or any and each Lender’s counsel,
whether in-house staff, retained firms or otherwise (collectively, “Legal
Fees”)), to the extent not otherwise reimbursed to Administrative Agent and/or
any and each Lender by the Borrower, in connection with and shall cause the
following to occur:

 

2

--------------------------------------------------------------------------------


 

(a)                                 completing the construction of the
Improvements substantially in accordance with the Plans, as set forth in the
Loan Documents;

 

(b)                                 completing the construction of alterations,
fixtures or other work to comply with the Plans; and

 

(c)                                  the removal of any lien (by bonding or
otherwise) caused by the Borrower’s failure to comply with the provisions of the
Loan Documents or arising from the construction and equipping of the
Improvements, as the case may be, whether equal or prior in lien or other
priority or subordinate to the lien of the Mortgage and irrespective of whether
the validity, priority or enforceability thereof has been adjudicated by a court
of competent jurisdiction or otherwise.

 

Such reimbursement shall be made to the Administrative Agent for its own account
or on behalf of the Lender(s), as may be applicable, by the Guarantors as
hereinabove set forth, for such costs and expenses incurred by Administrative
Agent and/or any Lender regardless of whether they are incurred prior or
subsequent to the Debt (as such term is defined in Exhibit A attached hereto)
being declared immediately due and payable or the occurrence of any other event
described in Section 10 below and even though Administrative Agent and/or any
Lender(s) may not have an allowed claim for any of the same against the Borrower
as a result of any bankruptcy or insolvency proceeding.

 

4.                                      The Guarantors agree that they shall
indemnify, defend and hold harmless Administrative Agent and each Lender at each
Guarantor’s sole cost and expense against any damage, loss, liability, cost or
expense (including, but not limited to, all Legal Fees), and all claims,
actions, procedures and suits arising out of or in connection with:

 

(a)                                 the failure of the Borrower to take and
complete the actions specified in clauses (a), (b) and (c) of Section 2 of this
Guaranty in accordance with the provisions of the Loan Documents and within the
time periods set forth therein;

 

(b)                                 any matters arising out of this Guaranty and
any document or instrument now or hereafter executed and/or delivered by the
Guarantors in connection herewith, including, but not limited to, any amendment
to, or restructuring of, this Guaranty or the obligations of the Guarantors
hereunder (the “Guaranty Documents”); and

 

(c)                                  any and all lawful action that may be taken
by Administrative Agent (on behalf of itself and any Lender) and/or each and any
Lender in connection with the enforcement of the provisions of this Guaranty
after one or more of the events described in Section 10 below occur, or of any
of the other Guaranty Documents and the obligations of the Guarantors
thereunder, whether or not suit is filed in connection with the same, or in
connection with the Borrower, any of the Guarantors and/or any partner, member,
joint venture or shareholder thereof becoming a party to a voluntary or
involuntary federal or state bankruptcy, insolvency or similar proceeding.

 

All sums expended by Administrative Agent and/or each Lender shall be payable
within ten (10) days after demand and, until reimbursed by the Guarantors
pursuant hereto, shall bear interest at the Involuntary Rate (as defined in the
Mortgage).

 

3

--------------------------------------------------------------------------------


 

5.                                      The Guarantors acknowledge and agree
that it will be impossible to accurately measure the damages to Administrative
Agent and any Lender resulting from a breach of the covenants to complete or to
cause the completion of the construction and equipping of the Improvements, as
set forth in Sections 2 and 3 hereof, that such a breach will cause irreparable
injury to Administrative Agent and the Lender(s) and that neither Administrative
Agent nor any Lender has an adequate remedy at law in respect of such breach
and, as a consequence, agrees that such covenant shall be specifically
enforceable against the Guarantors, and the Guarantors hereby waive and agree
not to assert any defense based on the denial of any of the foregoing in an
action for specific performance of such covenant.

 

6.                                      The Guarantors each hereby represent and
warrant that all financial statements of the Guarantors heretofore delivered to
Administrative Agent and each Lender by or on behalf of the Guarantors are true
and correct in all material respects and fairly present the financial condition
of the Guarantors as of the respective dates thereof, and no material adverse
change has occurred in the financial conditions reflected therein since the
respective dates thereof.  In addition, the Guarantors covenant that so long as
the Loan remains outstanding and unpaid, the Guarantors will, unless otherwise
consented to in writing by Administrative Agent:

 

(a)                                 furnish to Administrative Agent and Lenders,
as soon as available, but in any event within ninety (90) days next following
the end of each fiscal year of the Guarantors, annual audited financial
statements in the same form of financial statements delivered to Administrative
Agent prior to the date hereof, for such fiscal year, containing a fully
itemized statement of profit and loss and of surplus and an audited balance
sheet, and otherwise in form and substance satisfactory to Administrative Agent,
such statement accompanied by a certificate signed by the Guarantors certifying
on the date thereof that:  (i) such financial statement is true, correct and
complete in all material respects and (ii) either that no default nor event
which upon notice or lapse of time or both would constitute a default under the
Loan Documents has occurred hereunder or, if such default exists, the nature
thereof and the period of time it has existed (a “Certification”); and

 

(b)                                 furnish to Administrative Agent, within
fifteen (15) days after request, such further detailed financial and other
information (including, but not limited to, financial statements) as may be
reasonably requested by Administrative Agent or any Lender with respect to the
Guarantors, or any affiliate of, or entity controlled by any or all of the
Guarantors which are involved in the Project, as of a date not earlier than that
specified by Administrative Agent in such request, together with a Certification
with respect thereto.

 

7.                                      In addition to any right available to
Administrative Agent and/or Lenders under applicable law or any other agreement,
the Guarantors hereby give to Administrative Agent on behalf of the Lenders
continuing liens on, security interest in and right of set-off against all
moneys, securities and other property of the Guarantors and the proceeds
thereof, now on deposit or now or hereafter delivered, remaining with or in
transit in any manner to the Administrative Agent and/or each Lender, their
correspondents, participants or agents from or for the Guarantors, whether for
safekeeping, custody, pledge, transmission, collection or otherwise or coming
into possession of the Administrative Agent and/or any Lender in any way, and
also, any balance of any deposit account and credits of the Guarantors with, and
any and all claims of the Guarantors against the Administrative Agent and/or
either Lender at any time existing, as

 

4

--------------------------------------------------------------------------------


 

collateral security for all of the obligations of the Guarantors under this
Guaranty, including fees, contracted with or acquired by the Administrative
Agent and/or any Lender, whether joint, several, absolute, contingent, secured,
matured or unmatured (collectively, the “Liabilities”), hereby authorizing
Administrative Agent (on behalf of each Lender) and/or each Lender at any time
or times upon the occurrence and continuance of an Event of Default, without
prior notice, to apply such balances, credits or claims, or any part thereof, to
the obligations of the Guarantors hereunder in such amounts as it may select,
whether contingent, unmatured or otherwise and whether any collateral security
therefor is deemed adequate or not.  The collateral security described herein
shall be in addition to any collateral security described in any separate
agreement executed by any or all of the Guarantors.  The Administrative Agent
(on behalf of each Lender) and each Lender, in addition to any right available
to the Administrative Agent and/or each Lender under applicable law or any other
agreement, shall have the right, upon the occurrence and during the continuance
of an Event of Default, at its option, to immediately set off against any
obligations of the Guarantors hereunder all monies owed by Administrative Agent
and/or each Lender in any capacity to any or all of the Guarantors, whether or
not due, and Administrative Agent (on behalf of itself and each Lender) and each
Lender shall, at the option of the Administrative Agent and/or such Lender, as
may be applicable, be deemed to have exercised such right to set off and to have
made a charge against any such money immediately upon the occurrence of any
events of default set forth below, even though such charge is made or entered on
the books of Administrative Agent and/or any Lender subsequent to those events.

 

8.                                      The Guarantors hereby expressly agree
that this Guaranty is independent of, and in addition to, all collateral
granted, pledged or assigned under the Loan Documents, and the Guarantors hereby
consent that from time to time, before or after any default by the Borrower or
the maturity of the Loan, with or without further notice to or assent from any
of the Guarantors, Administrative Agent (on behalf of any Lender) and/or any
Lender may:

 

(a)                                 accelerate (only after any Event of Default
by the Borrower), settle, exchange, surrender or release any security at any
time held by or available to Administrative Agent (for the benefit of either
Lender) and/or either Lender for any obligation of the Borrower, or any security
at any time held by or available to Administrative Agent (for the benefit of the
Lender(s)) and/or either Lender for any obligation of any other person or party
primarily, secondarily or otherwise liable for all or any portion of the Debt,
any other Liabilities and/or any other obligation or any other person or party
(other than Administrative Agent or any Lender) under any of the Loan Documents
(“Other Obligations”), including any guarantor of the Debt, the Liabilities
and/or any of such Other Obligations;

 

(b)                                 amend, by written agreement or otherwise
with the Borrower or any guarantor of the Debt and/or the Borrower’s obligations
under the Loan Documents (an “Other Guarantor”), any provision of the Plans or
the Loan Documents, including any change in the interest rate therein or any
change in the time or manner of payment thereunder;

 

(c)                                  make any agreement with the Borrower or any
Other Guarantor for the extension, payment, compounding, modification,
compromise, discharge or release of any provision of the Loan Documents or for
the modification of the terms thereof; and/or

 

5

--------------------------------------------------------------------------------


 

(d)                                 extend further credit in any manner
whatsoever to the Borrower or any Other Guarantor, and generally deal with the
Borrower or any Other Guarantor or any of the security, deposit account or
credit on its books or any other person or party as Administrative Agent and/or
either Lender, as applicable, may see fit;

 

and the Guarantors shall remain bound in all respects under this Guaranty
without any loss of any rights by Administrative Agent and/or any Lender and
without affecting the liability of the Guarantors.  Without limiting the
generality of the foregoing, Administrative Agent (on behalf of Lenders) and
each Lender are expressly authorized to surrender to the Borrower or any Other
Guarantor, or to deal with, realize or not realize upon, or modify the form of,
any security which Administrative Agent (on behalf of Lenders) and/or each
Lender may at any time hold to secure the performance of any obligation hereby
guaranteed, and the guaranties herein made by the Guarantor shall not be
impaired or affected by any of the foregoing.  In addition, all moneys available
to Administrative Agent and/or any Lender for application in payment or
reduction of the Debt, the Liabilities and/or the Other Obligations may be
applied by Administrative Agent and/or any Lender in such manner and in such
amounts and at such time or times and in such order, priority and proportions as
Administrative Agent and/or such Lender, as may be applicable, may see fit.

 

9.                                      Each of the Guarantors hereby waives:

 

(a)                                 notice of acceptance of this Guaranty;

 

(b)                                 protest and notice of dishonor or default to
any or all of the Guarantors or to any other person or party with respect to any
obligations hereby guaranteed;

 

(c)                                  all other notices to which any or all of
the Guarantors might otherwise be entitled;

 

(d)                                 any demand under this Guaranty except under
Section 3 hereof;

 

(e)                                  any requirement of diligence on the part of
any person or entity;

 

(f)                                   the benefits of any statutory provision
limiting the liability of a surety; and

 

(g)                                  any requirement to exhaust any remedies or
mitigate the damages resulting from any default.

 

10.                               If any of the following events should occur:

 

(a)                                 default under any of the Loan Documents
occasioned, either directly or indirectly, by any of the Guarantors, and its
continuance beyond any applicable notice and/or grace periods therein contained;

 

(b)                                 any or all of the Guarantors violate any
provision of this Guaranty and such violation continues and remains uncured for
a period of ten (10) days after written notice thereof is sent to the Guarantor;

 

6

--------------------------------------------------------------------------------


 

(c)                                  any or all of the Guarantors commence any
case, proceeding or other action under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, or seeks to have an order for relief
entered with respect to it, or seeks to be adjudicated a bankrupt or insolvent,
or seeks reorganization, arrangement, adjustment, liquidation, dissolution,
composition or other relief with respect to it or its debts, or seeks the
appointment of a receiver, trustee, custodian or other similar official for it
or for all or any substantial part of their property;

 

(d)                                 any or all of the Guarantors make a general
assignment for the benefit of creditors;

 

(e)                                  there is commenced against any or all of
the Guarantors, any case, proceeding or other action of a nature referred to in
subsection (c) above or seeking the issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
their property, which case, proceeding or other action results in the entry of
an order for relief or remains undismissed, undischarged or unbonded for a
period of thirty (30) days;

 

(f)                                   any or all of the Guarantors take any
action indicating its consent to, approval of, or acquiescence in, or in
furtherance of, any of the acts set forth in subsections (c) and (d) above;

 

(g)                                  any or all of the Guarantors admit in
writing their inability to pay its debts as they mature;

 

(h)                                 any or all of the Guarantors terminate or
dissolve or suspend their usual business activities or convey, sell, lease,
transfer or otherwise dispose of all or a substantial part of their property,
business or assets other than in the ordinary course of business; or

 

(i)                                     any or all of the Guarantors attempts to
repudiate its obligations under this Guaranty;

 

then, and in such event, Administrative Agent on behalf of the Lenders may
declare the Liabilities to be, and the same shall become, immediately due and
payable.

 

11.                               Each reference herein to Administrative Agent
and/or any Lender(s) shall be deemed to include their successors and assigns, in
whose favor the provisions of this Guaranty shall also inure.  Each reference
herein to the Guarantors shall be deemed to include the heirs, executors,
administrators, legal representatives, successors and assigns of the Guarantors,
all of whom shall be bound by the provisions of this Guaranty; provided,
however, that the Guarantors shall in no event nor under any circumstance have
the right, without obtaining the prior written consent of Administrative Agent
and any applicable Lender, to assign or transfer the Guarantors’ obligations and
liabilities under this Guaranty, in whole or in part, to any other person, party
or entity.

 

12.                               The term “Guarantors” as used herein shall, if
this Guaranty is signed by more than one party, unless otherwise stated herein,
mean the “Guarantors and each of them” and each undertaking herein contained
shall be their joint and several undertaking. Administrative Agent and any
Lender may proceed against none, one or more of the Guarantor at one time or

 

7

--------------------------------------------------------------------------------


 

from time to time as it sees fit in its sole and absolute discretion.  If any
party hereto shall be a partnership, the agreements and obligations on the part
of the Guarantors herein contained shall remain in force and application
notwithstanding any changes in the individuals composing the partnership and the
term “Guarantors” shall include any altered or successive partnerships, but the
predecessor partnerships and their partners shall not thereby be released from
any obligations or liability hereunder.  If any party hereto shall be a limited
liability company, the agreements and obligations on the part of the Guarantors
herein contained shall remain in force and application notwithstanding any
changes in the individuals composing the limited liability company and the term
“Guarantors” shall include any altered or successive limited liability
companies, but the predecessor limited liability companies and their members
shall not thereby be released from any obligations or liability hereunder.  If
any party hereto shall be a corporation, the agreements and obligations on the
part of the Guarantors herein contained shall remain in force and application
notwithstanding the merger, consolidation, reorganization or absorption thereof,
and the term “Guarantors” shall include such new entity, but the old entity
shall not thereby be released from any obligations or liabilities hereunder.

 

13.                               No delay on the part of Administrative Agent
and/or any Lender in exercising any right or remedy under this Guaranty or
failure to exercise the same shall operate as a waiver in whole or in part of
any such right or remedy.  No notice to or demand on any or all of the
Guarantors shall be deemed to be a waiver of the obligations of any or all of
the Guarantors or of the right of Administrative Agent and/or any Lender to take
further action without notice or demand as provided in this Guaranty.  No course
of dealing between any of the Guarantors and Administrative Agent and/or any
Lender shall change, modify or discharge, in whole or in part, this Guaranty or
any obligations of the Guarantor hereunder.

 

14.                               This Guaranty may only be modified, amended,
changed by an agreement in writing signed by Administrative Agent, each Lender
and the Guarantors.  No waiver of any term, covenant or provision of this
Guaranty shall be effective unless given in writing by Administrative Agent and
if so given by Administrative Agent shall only be effective in the specific
instance in which given.  The execution and delivery hereafter to Administrative
Agent for the benefit of the Lenders by any or all of the Guarantors of a new
instrument of guaranty or any reaffirmation of guaranty, of whatever nature,
shall not terminate, supersede or cancel this instrument, unless expressly so
provided therein, and all rights and remedies of Administrative Agent and/or the
Lender(s) hereunder or under any instrument of guaranty hereafter executed and
delivered to Administrative Agent and/or such Lender(s) by any or all of the
Guarantors shall be cumulative and may be exercised singly or concurrently.

 

15.                               Each of the Guarantors acknowledge that this
Guaranty and the Guarantors’ obligations under this Guaranty are and shall at
all times continue to be absolute, irrevocable and unconditional in all
respects, and shall at all times be valid and enforceable irrespective of any
other agreements or circumstances of any nature whatsoever which might otherwise
constitute a defense to this Guaranty and the obligations of any or all of the
Guarantors under this Guaranty or the obligations of any other person or party
(including, without limitation, the Borrower) relating to this Guaranty or the
obligations of any or all of the Guarantors hereunder or otherwise with respect
to the Debt, including, but not limited to, a foreclosure of the Mortgage or the
realization upon any other collateral given, pledged or assigned as security for
all or any portion of the Debt, or the filing of a petition under Title 11 of
the United States Code with regard to the

 

8

--------------------------------------------------------------------------------


 

Borrower or any or all of the Guarantors, or the commencement of an action or
proceeding for the benefit of the creditors of the Borrower or the Guarantors,
or the obtaining by Administrative Agent (on behalf of Lenders) or each Lender
of title to, respectively, the premises encumbered by the Mortgage or any other
collateral given, pledged or assigned as security for the Debt by reason of the
foreclosure or enforcement of the Mortgage or any other pledge or security
agreement, the acceptance of a deed or assignment in lieu of foreclosure or
sale, or otherwise.  This Guaranty sets forth the entire agreement and
understanding of Administrative Agent, each Lender and the Guarantors with
respect to the matters covered by this Guaranty and the Guarantors acknowledge
that no oral or other agreements, understandings, representations or warranties
exist with respect to this Guaranty or with respect to the obligations of the
Guarantors under this Guaranty, except those specifically set forth in this
Guaranty.

 

16.                               This Guaranty has been validly authorized,
executed and delivered by the Guarantors.  The Guarantors each represent and
warrant to Administrative Agent and each Lender that they have the power to do
so and to perform their obligations under this Guaranty and this Guaranty
constitutes the legally binding obligation of the Guarantors fully enforceable
against each of the Guarantors in accordance with the terms hereof.  The
Guarantors each further represent and warrant to Administrative Agent and each
Lender that, to the best of their knowledge:

 

(a)                                 neither the execution and delivery of this
Guaranty nor the consummation of the transactions contemplated hereby nor
compliance with the terms and provisions hereof will violate any applicable
provision of law or any applicable regulation or other manifestation of
governmental action; and

 

(b)                                 all necessary approvals, consents, licenses,
registrations and validations of any governmental regulatory body, including,
without limitation, approvals required to permit the Guarantors to execute and
carry out the provisions of this Guaranty, for the validity of the obligations
of the Guarantors hereunder and for the making of any payment or remittance of
any funds required to be made by the Guarantors under this Guaranty, have been
obtained and are in full force and effect.

 

17.                               Notwithstanding any payments made by any or
all of the Guarantors pursuant to the provisions of this Guaranty, the
Guarantors irrevocably waive all rights to enforce or collect upon any rights
which they now have or may acquire against the Borrower either by way of
subrogation, indemnity, reimbursement or contribution for any amount paid under
this Guaranty or by way of any other obligations whatsoever of the Borrower to
any or all of the Guarantors while the Loan is outstanding, nor shall any or all
of the Guarantors file, assert or receive payment on any claim, whether now
existing or hereafter arising, against the Borrower in the event of the
commencement of a case by or against the Borrower under Title 11 of the United
States Code.  In the event either a petition is filed under said Title 11 of the
United States Code with regard to the Borrower or the commencement of an action
or proceeding for the benefit of the creditors of the Borrower, this Guaranty
shall at all times thereafter remain effective in regard to any payments or
other transfers of assets to Administrative Agent (on behalf of each Lender) or
each Lender received from or on behalf of the Borrower prior to termination or
notice of termination of this Guaranty and which are or may be held voidable on
the grounds of preference or fraud, whether or not the Debt has been paid in
full or the expansion and renovation of the

 

9

--------------------------------------------------------------------------------


 

Premises and construction and equipping of the Improvements has been completed
in accordance with the Loan Agreement and the Plans.  Any payment on account of
or reacknowledgment of the Debt by the Borrower, or any other party liable
therefor, or action taken, or payment or reacknowledgment made, of any of the
obligations of the Borrower to take and complete the actions specified in
clauses (a), (b) and (c) of Section 2 of this Guaranty shall be deemed to be
taken or made on behalf of the Guarantors and shall serve to start anew the
statutory period of limitations applicable to the Borrower with respect to said
clauses (a), (b) and (c) of Section 2 hereof or the Guarantors hereunder.  The
provisions of this Section 17 shall survive the term of this Guaranty and the
payment in full of the Debt any other Liabilities and/or any Other Obligations.

 

18.           All notices required or permitted hereunder shall be given to the
addresses set forth below in the manner as provided in the Loan Agreement:

 

If to Administrative Agent:                                                TD
Bank, N.A.
317 Madison Avenue, 2nd Floor
New York, NY 10017           
Attention: Matthew Schatz

 

with a copy
to:                                                                                                                
Windels Marx Lane & Mittendorf, LLP
156 West 56th Street 
New York, New York 10019
Attention: Michele Arbeeny

 

And with a copy
to:                                                                                     
Gateway Sub-CDE I, LLC

2 Gateway Center, 5th Floor

Newark, New Jersey 07102

Attention: Wendy Houston

 

with a copy
to:                                                                                                                
Nixon Peabody LLP

401 9th Street, NW

Washington, DC  20004

Attention:  Michael J. Goldman, Esq.

 

And with a copy
to:                                                                                     
NJCC CDE Essex LLC
New Jersey Community Capital

108 Church Street, 3rd Floor

New Brunswick, NJ 08901
Attention: Marie Mascherin

 

and
to:                                                                                                                                                          
Duane Morris LLP
30 South 17th Street
Philadelphia, PA 19103-4196
Attention: Arthur Momjian, Esq.

 

If to the
Guarantors:                                                                                    
Teachers Village School QALICB Urban Renewal, LLC

RBH-TRB Newark Holdings, LLC

 

10

--------------------------------------------------------------------------------


 

c/o RBH Group

89 Market Street, 8th Floor

Newark, New Jersey 07102
Attention:  Mr. Ron Beit

 

And:                                                                                                                                                                    
McManimon & Scotland, LLC
1037 Raymond Boulevard, Suite 400
Newark, New Jersey 07102
Attention:  Glenn F. Scotland, Esq.

 

it being understood and agreed that each party will use reasonable efforts to
send copies of any notices to the addresses marked “With a copy to” hereinabove
set forth; provided, however, that failure to deliver such copy or copies shall
have no consequence whatsoever to the effectiveness of any notice made to any of
the Guarantors or the Administrative Agent.  Each party to this Guaranty may
designate a change of address by notice given, as herein provided, to the other
party fifteen (15) days prior to the date such change of address is to become
effective.

 

19.           This Guaranty is, and shall be deemed to be, a contract entered
into under and pursuant to the laws of the State of New Jersey and shall be in
all respects governed, construed, applied and enforced in accordance with the
laws of the State of New Jersey without regard to principles of conflicts of
laws.

 

20.           The Guarantors agree to submit to personal jurisdiction in the
State of New Jersey in any action or proceeding arising out of this Guaranty. 
In furtherance of such agreement, the Guarantors hereby agree and consent that
without limiting other methods of obtaining jurisdiction, personal jurisdiction
over the Guarantors in any such action or proceeding may be obtained within or
without the jurisdiction of any court located in New Jersey and that any process
or notice of motion or other application to any such court in connection with
any such action or proceeding may be served upon the Guarantors by registered or
certified mail to, or by personal service at, the last known address of the
Guarantors, whether such address be within or without the jurisdiction of any
such court.  The Guarantors hereby further agree that the venue of any
litigation arising in connection with the Debt or in respect of any of the
obligations of the Guarantors under this Guaranty, shall, to the extent
permitted by law, be in the City of Newark, New Jersey.

 

21.           The Guarantors absolutely, unconditionally and irrevocably waive
any and all right to assert or interpose any defense except the defense that
payment and performance was actually made hereunder, setoff, counterclaim or
crossclaim of any nature whatsoever with respect to this Guaranty or the
obligations of the Guarantors under this Guaranty, other than a compulsory
counterclaim, or the obligations of any other person or party (including without
limitation, the Borrower) relating to this Guaranty, or the obligations of the
Guarantors hereunder or otherwise with respect to the Loan in any action or
proceeding brought by Administrative Agent and/or any Lender to collect on the
Debt, or any portion thereof, or to enforce the obligations of the Borrower or
any other party under the Loan Agreement or any of the other Loan Documents,
including those of the Guarantors under this Guaranty (provided, however, that
the foregoing shall not be deemed a waiver of the right of the Guarantors to
assert any compulsory counterclaim maintained in a court of the United States,
or of the State of New

 

11

--------------------------------------------------------------------------------


 

Jersey if such counterclaim is compelled under local law or rule of procedure,
nor shall the foregoing be deemed a waiver of the right of the Guarantors to
assert any claim which would constitute a defense, setoff, counterclaim or
crossclaim of any nature whatsoever against Administrative Agent and/or any
Lender in any separate action or proceeding).  The Guarantors hereby undertake
and agree that this Guaranty shall remain in full force and effect for all of
the obligations and liabilities of the Guarantors hereunder, notwithstanding the
maturity of the Loan, whether by acceleration, scheduled maturity or otherwise.

 

22.           No exculpatory provisions contained in any of the Loan Documents
shall in any event or under any circumstances be deemed or construed to modify,
qualify, or affect in any manner whatsoever the obligations and liabilities of
the Guarantors under this Guaranty.

 

23.           The obligations and liabilities of the Guarantors under this
Guaranty are in addition to the obligations and liabilities of the Guarantors
under the Other Guaranties (as hereinafter defined).  The discharge of any or
all of the Guarantors’ obligations and liabilities under any one or more of the
Other Guaranties by the Guarantors or by reason of operation of law or otherwise
shall in no event or under any circumstance constitute or be deemed to
constitute a discharge, in whole or in part, of the Guarantors’ obligations and
liabilities under this Guaranty.  Conversely, the discharge of any or all of the
Guarantors’ obligations and liabilities under this Guaranty by the Guarantors or
by reason of operation of law or otherwise shall in no event or under any
circumstance constitute or be deemed to constitute a discharge, in whole or in
part, of the Guarantors’ obligations and liabilities under any of the Other
Guaranties.  The term “Other Guaranties” as used herein shall mean any other
guaranty of payment, guaranty of performance, completion guaranty,
indemnification agreement or other guaranty or instrument creating any
obligation or undertaking of any nature whatsoever (other than this Guaranty)
now or hereafter executed and delivered by any or all of the Guarantors to
Administrative Agent (on behalf of each Lender) and/or each Lender in connection
with the Loan.

 

24.           This Guaranty may be executed in one or more counterparts by some
or all of the parties hereto, each of which counterparts shall be an original
and all of which together shall constitute a single agreement of guaranty.  The
failure of any party listed below to execute this Guaranty, or any counterpart
hereof, or the ineffectiveness for any reason of any such execution, shall not
relieve the other signatories from their obligations hereunder nor shall any
implication arise from the failure of any of the original guarantors to sign
this Guaranty that such non-signing guarantor, or any other guarantor, is
released from any of his/her/its respective obligations under the original
guaranty.

 

25.           The Guarantors hereby irrevocably and unconditionally waive, and
Administrative Agent on behalf of itself and each Lender by its acceptance of
this Guaranty irrevocably and unconditionally waives, any and all right to trial
by jury in any action, suit or counterclaim arising in connection with, out of
or otherwise relating to this Guaranty.

 

26.           In no event shall this Guaranty be deemed to constitute a guaranty
of the payment of the principal or the interest evidenced by each Note and
secured by the Mortgage.  The foregoing is not intended, and shall not be
deemed, to impair or affect any guaranties herein made by the Guarantors.

 

12

--------------------------------------------------------------------------------


 

27.           This Guaranty shall automatically terminate upon completion of the
expansion and renovation of the Premises and the construction and equipping of
the Improvements and receipt of a permanent certificate of occupancy for the
Premises and all of the Improvements.

 

28.           If the Administrative Agent is removed in accordance with
Article 9 of the Loan Agreement, then the replacement administrative agent
appointed pursuant to the Loan Agreement shall succeed to the rights of the
Administrative Agent set forth herein.  If any Lender does not appoint a
replacement administrative agent, then each Lender shall have the rights of the
Administrative Agent hereunder.

 

[Signature Pages Follow]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Joint and Several
Completion Guaranty the day and year first above set forth.

 

 

 

GUARANTORS:

 

 

 

 

 

 

TEACHERS VILLAGE SCHOOL QALICB URBAN RENEWAL, LLC, a New Jersey limited
liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ron Beit-Halachmy

 

 

 

Ron Beit-Halachmy

 

 

 

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

RBH-TRB NEWARK HOLDINGS, LLC, a New York limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ron Beit-Halachmy

 

 

 

Ron Beit-Halachmy

 

 

 

Authorized Signatory

 

Signature Page

QLICI Completion Guaranty

 

--------------------------------------------------------------------------------


 

STATE OF

   )

 

 ss.:

COUNTY OF

   )

 

On the        day of                    in the year 2012 before me, the
undersigned, a notary public in and for said state, personally appeared
          , personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that s/he executed the same in his/her capacity and that
by his/her signature on the instrument, the individual, or the person upon
behalf of which the individual acted, executed the instrument.

 

 

 

 

 

 

Notary Public

 

 

STATE OF

   )

 

 ss.:

COUNTY OF

   )

 

On the        day of                    in the year 2012 before me, the
undersigned, a notary public in and for said state, personally appeared
              , personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that s/he executed the same in his/her
capacity and that by his/her signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

 

 

 

 

Notary Public

 

Signature Page

QLICI Completion Guaranty

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Debt:  The term “Debt” as used in this Guaranty shall mean an amount equal to
the aggregate of all outstanding principal, interest, additional interest
(including specifically all interest accruing from and after the commencement of
any case, proceeding or action under any existing or future laws relating to
bankruptcy, insolvency or similar matters with respect to the Borrower), Loan
fees and other sums of any nature whatsoever which may or shall become due and
payable pursuant to the provisions of the Loan Documents (all of the above
unaffected by modification thereof in any bankruptcy or insolvency proceeding),
and even though Administrative Agent and/or any Lender may not have an allowed
claim for the same against the Borrower as a result of any bankruptcy or
insolvency proceeding.

 

Improvements:  The term “Improvements” as used in this Guaranty shall mean the
expansion of the development located on the Premises.

 

Loan Agreement:  The term “Loan Agreement” as used in this Guaranty shall mean
that certain Building Loan Agreement dated as of the date hereof, entered into
among the Borrower, Administrative Agent and each Lender.

 

Mortgage:  The term “Mortgage” as used in this Guaranty shall mean,
collectively, (i)that certain Leasehold Mortgage, Assignment of Leases and Rents
and Security Agreement in the aggregate sum of $27,000,000.00, dated as of the
date hereof, given by the Borrower to each Lender and Administrative Agent for
the benefit of the Lenders constituting a lien on the fee simple interest of the
Borrower in the Premises, the Improvements and intended to be duly recorded in
Essex County, Newark, New Jersey, and (ii) that certain Leasehold Mortgage,
Assignment of Leases and Rents and Security Agreement in the aggregate sum of
$32,700,000.00, dated as of the date hereof, given by the Borrower to each
Lender and Administrative Agent for the benefit of the Lenders constituting a
lien on the fee simple interest of the Borrower in the Premises, the
Improvements and intended to be duly recorded in Essex County, Newark, New
Jersey.

 

Premises:  The term “Premises” as used in this Guaranty shall mean the real
property located in Essex County, Newark, New Jersey, identified in the
Mortgage.

 

--------------------------------------------------------------------------------

 

 